Citation Nr: 1820023	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the reduction in the evaluation of the Veteran's service-connected right knee patellofemoral syndrome from 10 percent to noncompensable was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty, including from May 1968 to August 1969 and from March 1989 to October 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  At that time, the RO finalized the proposed reduction of the 10 percent disability rating for the right knee patellofemoral syndrome to noncompensable.  The characterization of the issue has been changed to appropriately reflect the appeal of the reduction.

In July 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

 
FINDINGS OF FACT

1.  In a July 2012 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected right knee patellofemoral syndrome, from 10 percent to noncompensable.  The RO promulgated that proposed reduction in an October 2012 rating decision and the Veteran's evaluation was decreased to noncompensable, effective January 1, 2013.  

2. The RO's decision to reduce the Veteran's evaluation for right knee patellofemoral syndrome from 10 percent to noncompensable was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected right knee patellofemoral syndrome from 10 percent to noncompensable percent was not proper and the 10 percent disability rating is restored.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5299-5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his 10 percent disability rating for his service-connected right knee patellofemoral syndrome should be restored.

By way of background, in a March 2005 rating decision the RO granted service connection for right knee injury patellofemoral syndrome (claimed as arthritis) and assigned a 10 percent disability rating, effective October 31, 2004 (the day after the Veteran's discharge from service).  In a June 2011 rating decision, the RO continued the 10 percent disability rating, and found that although the Veteran no longer met the criteria, an evaluation of 10 percent was continued, as sustained improvement had not been shown.  Following a July 2012 rating decision in which it proposed a reduction, the RO reduced the rating to noncompensable in an October 2012 rating decision, finding there had been sustained improvement.  

The United States Court of Appeals for Veterans Claims (Court) has articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining whether the evidence reflects an actual change in the disability.  Second, it must determine whether the examination reports reflect such changes were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Board finds that the RO's decision to reduce the Veteran's evaluation to noncompensable was not supported by the evidence contained in the record at the time of the reduction (October 2012 rating decision).  

Here, the RO initially, rated the service-connected right knee patellofemoral syndrome by analogy under Diagnostic Code 5299-5010 for traumatic arthritis, which in turn is rated based on limitation of motion of the affected joint, which in this case led to him being rated under Diagnostic Code 5260 for limitation of knee flexion.  The March 2005 rating decision makes this clear in its grant of a 10 percent rating due to slightly restricted knee flexion of 135.  Such a rating was based on the November 2004 VA examination that found a range of motion of 0-135.

The Board finds that the subsequent VA examinations relied on for the reduction do not reflect an actual change in the disability from the level found during the November 2004 VA examination finding of 0-135 range of motion.  In May 2011 VA examination, a range of motion of 0-145 was found, but there was additional limitation to 120 after repetitive use.  The July 2012 VA examiner found a range of motion of 0-135 (the same range of motion found during the November 2004 VA examination).  

Furthermore, although the June 2012 VA examiner found that arthritis was not part of the service-connected right knee patellofemoral syndrome and that the majority of symptoms are consistent with arthritis, the June 2012 VA examiner still found him to have symptomatic right knee patellofemoral syndrome.  The July 2012 VA examiner also found symptomatic right knee patellofemoral syndrome.  Although the symptoms noted in November 2004 may not have warranted a compensable rating at that time, the subsequent evidence has not shown an improvement but rather a continuation of mild symptoms for right knee patellofemoral syndrome and similar levels of slightly restricted flexion.  Even if considering the May 2011 VA examiner's finding that only 20 percent of the Veteran's symptoms are related to the service-connected right knee patellofemoral syndrome, there would arguably still be varying levels of slightly restricted flexion related to that disability.

Moreover, even if the Board were to find that improvement in the disability had been shown, the Board finds that such hypothetical improvement would not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The November 2004 VA examiner noted only minimal symptoms.  The Veteran had reported that after his initial episode in the 1970s, he had not had a similar severe episode of the right knee, and that at the time of the examination, he only had occasional pain that occurred on average once a year.  The VA examiner found that the right knee patellofemoral syndrome was less likely than not any significant problem.  The more recent VA examinations do not show an improvement in the ability to function from those findings by the November 2004 VA examiner.  

The Board thus finds that the RO reduced the Veteran's rating without observance of the applicable law.  As such, the erroneous reduction must be vacated and the prior rating restored.  The previously assigned 10 percent rating for right knee patellofemoral syndrome is restored, as of January 1, 2013.  


ORDER

Restoration of the 10 percent disability rating for service-connected right knee patellofemoral syndrome is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


